DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 31, 2020 has been entered. Claims 40-57 are pending in this application.

Allowable Subject Matter
Claims 40-57 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Lu et al. [US 20160033866 A1] teaches a method that includes loading a mask to a lithography system, wherein the mask includes an one-dimensional integrated circuit (1D IC) pattern; and the prior art to Mueller et al. [US 20130070227 A1] teaches an imaging optical system for EUV projection lithography, an optical system with such an imaging optical system and an illumination optical system, a projection exposure system with such an optical system, a production method using such a projection exposure system, and a component produced by such a method. 
	However, with regard to claim 40, the prior art of record does not anticipate nor render obvious to one skilled in the art a catoptric system for use with a reflective pattern-source carrying a substantially one-dimensional pattern thereon as claimed, more specifically, the catoptric system comprising an illumination system wherein a last mirror closest to the reflection pattern-source among the illumination mirrors has a first dimension along a period direction of the substantially one-dimensional pattern and a 
	With regard to claim 56, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for forming a fringe pattern onto a workpiece as claimed, more specifically the method comprising a step of forming the fringe pattern with the diffracted beams, wherein a last mirror closest to the reflective pattern-source among the illumination mirrors has a first dimension along a period direction of the one-dimensional pattern and a second dimension along a direction perpendicular to the period direction, wherein the first dimension is less than the second dimension, in combination with the other elements required by claim 56.
	Claims 41-55 and 57 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/Primary Examiner, Art Unit 2882